Van Wyck, J.
There are no exceptions by appellant, except to the denial of motion to nonsuit at close of plaintiff’s case, and to dismiss on the merits after defendants had rested, and the case does not contain a certificate that it contains all the evidence, and so it follows that if the evidence and the legal inferences therefrom are sufficient to carry the case to the jury, the judgment and order appealed from must be affirmed. This action is to recover a brokerage of five per cent for causing the sale of defendant’s saloon for $15,750. It was conceded that plaintiff was entitled to this commission *413of $787.50, if to anything, but liability by defendants was denied. The evidence for plaintiff shows that he took the purchaser to the saloon and introduced him to one partner, and he informed him l,hat he had brought him to buy the saloon, and the purchaser then offered first $10,000 and after-wards $15,000, this offer to stand until Monday night; that this, partner refused to accept until he had consulted his copartner, and bade the purchaser and plaintiff return; that at the appointed time and place both partners, the purchaser and plaintiff met, and the negotiations were renewed by plaintiff, who said the purchaser would pay $15,500, but this the purchaser refused to pay at first, but finally consented, and plaintiff testified “ then I had a conversation with defendant Engiehard, and he said to me ʻ you see Quirk (the purchaser) again, and see if he won’t go $250; tell him I will split the difference with him.’ So I went out and saw Mr. Quirk and told him what Mr. Engiehard said. Mr. Quirk said $250 would not stand in the way of his getting the saloon. Then I saw Mr. Engiehard and told him what Mr. Quirk said, and I asked him what he thought of me as a broker, and he said I was the best go between he ever saw.” And Mr. Engiehard, on cross-examination, was asked: Q. “Mr. Meislahn didn’t propose to buy this store as principal ? ” A. “ He said the first night ʻ my client,’ referring to Mr. Quirk.” The evidence as shown by the record was ample to carry the case to the jury and the judgment and order appealed from must be affirmed, with costs.
McCarthy, J., concurs.
Judgment and order affirmed, with costs.